DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 01/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the other end" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the other surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other end surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other end" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10, 12-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891] in view of Yoneda et al. [JP 2017-073536].
Regarding Claim 1, Yoon et al. shows a coil component (Figs. 6-7 and 11) comprising: 
a body (50) having one surface (SB, bottom surface, see Figs. 6-7 and 11) and the other surface (ST, top surface, see Figs. 6-7 and 11) facing 5each other (see Figs. 6-7 and 11), and having one end surface (SL2, right surface, see Figs. 6-7 and 11) and the other end surface (SL1, left surface, see Figs. 6-7 and 11) facing each other in one direction (L-direction, see Figs. 6-7 and 11) and respectively connecting the one surface and the other surface to each other (see Figs. 6-7 and 11, right surface SL2 and left surface SL1 respectively connecting bottom surface SB and top surface ST); 
a supporting substrate (23) embedded in the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the supporting substrate (see Figs. 6-7 and 11);  

a second lead-out (62) portion embedded in the body (see Figs. 6-7 and 11), connected to the other end of the coil portion (other end of element 44), and exposed from the other 15end surface of the body and from the one surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 62 exposed from left surface SL1 and bottom surface SB), 
wherein the coil portion (42, 44) has a first pattern region (lower region of elements 42, 44, see Figs. 6-7 and 11) facing the one surface of the body (see Figs. 6-7 and 11) and a second pattern region (upper region of elements 42, 44, see Figs. 6-7 and 11) facing the other surface of the body (see Figs. 6-7 and 11), the second pattern region spaced apart from the first pattern region (see Figs. 6-7 and 11),
20each of the first and second pattern regions extends in the one direction (see Figs. 6-7 and 11, each of lower region and upper region extends in the L-direction).
Yoon et al. does not explicitly show a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction.  
Yoneda et al. shows an inductor (Figs. 1-3) teaching and suggesting the coil portion (10A and/or 10E) has a first pattern region (19) facing the one surface of the body (see Figs. 2-3) and a second pattern region (24) facing the other surface of the body (see Figs. 2-3), the second pattern region spaced apart from the first pattern 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction as taught by Yoneda et al. for the device as disclosed by Yoon et al. to suppress stray capacitance to achieve increase in self-resonance frequency and Q value (Abstract, see English translation).
Regarding Claim 2, Yoon et al. shows the coil portion has a plurality of turns (see Figs. 6-7, elements 42, 44 has a plurality of turns), and a distance from the first pattern region, in an innermost turn among the plurality of turns, to the one surface of the 5body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 7, a distance from the lower region, in an innermost turn, to the bottom surface SB is shorter than a distance from one end of element 64, facing the top surface ST to the bottom surface SB).  
Yoneda et al. also shows the coil portion has a plurality of turns (see English translation), and a distance from the first pattern region, in an innermost turn among the plurality of turns, to the one surface of the 5body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 3, a distance from the lower region, in an innermost turn, to the 
Regarding Claim 3, Yoneda et al. shows 10the coil portion further comprises: 
a third pattern region (21) facing the one end surface (8) of the body; and 
a fourth pattern region (20) parallel to (see English translation) and spaced apart from the third pattern region (21, see Fig. 3), and facing the other end surface (7) of 15the body (see Fig. 3).  
Regarding Claim 5, Yoneda et al. shows the coil portion further comprises: a third pattern region (21, 23) facing the one end surface (8) of the 5body, and a fourth pattern region (20, 22) facing the other end surface (7) of the body and spaced apart from the third pattern region (see Fig. 3), wherein a distance between the third pattern region and the fourth pattern region becomes shorter from the other surface 10of the body toward the one surface of the body (see Fig. 3, a distance between elements 21, 23 and elements 20, 22 becomes shorter from element 3 towards element 4).
Regarding Claim 7, Yoon et al. shows a first external electrode (86) and a second external electrode (85) respectively connected to the first (64) and second (62) lead-out portions and spaced apart from each other on the one 20surface of the body (see Figs. 6-7 and 11).  
Regarding Claim 8, Yoon et al. shows the first lead-out portion (64) is continuously exposed from the one end surface of the body and from the one surface of the body (see Figs. 6-7 and 11, element 64 is continuously exposed from right surface SL2 and bottom surface SB), 25and DB1/ 105457872.1Page 26the second lead-out portion (62) is continuously exposed from the other end surface of the body and from the one surface of the body 
Yoneda et al. also shows the first lead-out portion (16) is continuously exposed from the one end surface of the body and from the one surface of the body (see Figs. 2-3, element 16 is continuously exposed from element 8 and element 4), 25and DB1/ 105457872.1Page 26the second lead-out portion (15) is continuously exposed from the other end surface of the body and from the one surface of the body (see Figs. 2-3, element 15 is continuously exposed from element 7 and element 4).  
Regarding Claim 10, Yoon et al. shows the coil portion comprises:  15a first coil pattern (42) disposed on one surface of the supporting substrate (see Figs. 6-7 and 11); a second coil pattern (44) disposed on the other surface of the supporting substrate (see Figs. 6-7 and 11) facing the one surface of the supporting substrate (see Figs. 6-7 and 11); and  20a via (46) passing through the supporting substrate and connecting the first and second coil patterns to each other (see Figs. 6-7 and 11, Paragraph [0068]), wherein the first lead-out portion (64) is disposed on the one surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the first coil pattern (42, see Figs. 6-7 and 11), and  25the second lead-out portion (62) is disposed on the otherDB1/ 105457872.1 Page 27surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the second coil pattern (44, see Figs. 6-7 and 11).  
Regarding Claim 12, Yoon et al. shows a coil component (Figs. 6-7 and 11) comprising: 
a body (50) having one surface (SB, bottom surface, see Figs. 6-7 and 11) and the other surface (ST, top surface, see Figs. 6-7 and 11) facing each other (see Figs. 6-
20a core (71) embedded in the body (see Figs. 6-7 and 11); 
a supporting substrate (23) embedded in the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the supporting substrate (see Figs. 6-7 and 11); 
a first lead-out portion (64) embedded in the body (see Figs. 6-7 and 11), connected to one end of the coil portion (one end of element 42), and exposed from the one end 25surface of the body and from the one surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 64 exposed from right surface SL2 and bottom surface SB); and  DB1/ 105457872.1 
Page 28a second lead-out portion (62) embedded in the body (see Figs. 6-7 and 11), connected to the other end of the coil portion (other end of element 44), and exposed from the other end surface of the body and from the one surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 62 exposed from left surface SL1 and bottom surface SB), 
wherein the coil portion has a plurality of turns around 5the core (see Figs. 6-7, elements 42, 44 has a plurality of turns around element 71), and includes first pattern regions (lower regions of elements 42, 44, see Figs. 6-7 and 11) between the one surface of the body and the core (see Figs. 6-7 and 11) and second pattern regions 
each of the first and second pattern regions substantially linearly extends in the one direction (see Figs. 6-7 and 11, each of lower regions and upper regions substantially linearly extends in the L-direction).
Yoon et al. does not explicitly show  
10a length of each of the first pattern regions in the one direction is shorter than a length of each of the second pattern regions in the one direction.
Yoneda et al. shows an inductor (Figs. 1-3) teaching and suggesting a length of each of the first pattern regions in the one direction is shorter than a length of the second pattern regions in the one direction (see Figs. 2-3, a length of element 19 is shorter than a length of element 24, see English translation where elements 10A-10E can have more than one turn).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of each of the first pattern regions in the one direction is shorter than a length of each of the second pattern regions in the one direction as taught by Yoneda et al. for the device as disclosed by Yoon et al. to suppress stray capacitance to achieve increase in self-resonance frequency and Q value (Abstract, see English translation).
Regarding Claim 13, Yoon et al. shows 15a distance from an innermost one among the first pattern regions, to the one surface of the body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 7, a distance from an innermost one among the lower 
Yoneda et al. also shows 15a distance from an innermost one among the first pattern regions, to the one surface of the body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 3, a distance from an innermost one among the lower region, to the bottom surface 4 is shorter than a distance from one end of element 15 or 16, facing the top surface 3 to the bottom surface 4).
Regarding Claim 152014, Yoneda et al. shows the coil portion further comprises: third pattern regions (21) disposed between the one end surface and the core (see Fig. 3), and each substantially linearly extending (see Fig. 3); and fourth pattern regions (20) disposed between the other end 25surface and the core (see Fig. 3), and each substantially linearlyDB1/ 105457872.1 Page 29extending (see Fig. 3).  
Regarding Claim 16, Yoneda et al. shows 10a distance between an innermost one of the third pattern regions and an innermost one of the fourth pattern regions becomes shorter from the other surface of the body toward the one surface of the body (see Fig. 3, a distance between an innermost one of element 21 and innermost one of element 20 becomes shorter from element 3 towards element 4).  
Regarding Claim 1517, Yoon et al. shows a first external electrode (86) and a second external electrode (85) respectively connected to the first (64) and second (62) lead-out portions and spaced apart from each other on the one surface of the body (see Figs. 6-7 and 11).  


Claims 4, 6, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claims 1, 3, 5, and 12 above, and further in view of Mizukami et al. [U.S. Pub. No. 2020/0265986].
Regarding Claim 4, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show the coil portion further comprises a first curve pattern region respectively connecting the first pattern region and the third 20and fourth pattern regions, and a second curve pattern region respectively connecting the second pattern region and the third and fourth pattern regions, wherein, in any one turn of the coil portion, a length of the first curve pattern region is longer than a length of 25the second curve pattern region.  
Mizukami et al. shows an inductor component (Figs. 6-7A) teaching and suggesting the coil portion further comprises a first curve pattern region (see Fig. 6 and Drawing 1 below, first curve region CR1) respectively connecting the first pattern region and the third 20and fourth pattern regions (see Fig. 6 and Paragraph [0111] discloses more than two turns so that the first pattern region can connect to the third 20and fourth pattern regions), and a second curve pattern region (see Fig. 6 and Drawing 1 below, second curve region CR2) respectively connecting the second pattern region and the third and fourth pattern regions (see Fig. 6), wherein, in any one turn of the coil portion, a length of the first curve pattern region is longer than a length of 25the second curve pattern region (see Figs. 6-7A and Drawing 1 below, in any one turn, a length of first curve region CR1 and/or R4 is longer than a length of second curve region CR2 and/or R2, see Table 1, Paragraph [0091]).  

Regarding Claim 6, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section.  
Mizukami et al. shows a region (81-86), in which the first to fourth pattern regions are connected to each other (see Fig. 3), comprises a curved cross-section (see Fig. 3, Paragraph [0054]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section as taught by Mizukami et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to improve efficiency characteristics such as Q value (Paragraphs [0006], [0056], [0097]).
Regarding Claim 152014, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have third pattern regions disposed between the one end surface and the core, and each substantially linearly extending; and fourth pattern regions disposed between the other end 25surface and the core, and each substantially linearlyDB1/ 105457872.1 Page 29extending as taught by Mizukami et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to improve efficiency characteristics such as Q value (Paragraphs [0006], [0056], [0097]).
Regarding Claim 15, Mizukami et al. shows the third pattern regions (third regions R3) have substantially the same length 5in a direction perpendicular to the one direction (see Fig. 6 and Drawing 4 below, third regions R3 have substantially the same length 5in a direction perpendicular to the one direction), and the fourth pattern regions (fourth regions R4) have substantially the same length in the direction perpendicular to the one direction (see Fig. 6 and Drawing 4 below, fourth regions R4 have substantially the same length 5in a direction perpendicular to the one direction).
Regarding Claim 152019, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show the first pattern regions have substantially 
Regarding Claim 2019, Mizukami et al. shows the first pattern regions (first regions R1) have substantially the same length in the one direction (see Fig. 6 and Drawing 4 below, first regions R1 have substantially the same length 5in the one direction), and the second pattern regions (second regions R2) have substantially the same length in the one direction (see Fig. 6 and Drawing 4 below, second regions R2 have substantially the same length 5in the one direction).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first pattern regions have substantially the same length in the one direction, and the second pattern regions have substantially the same length in the one direction as taught by Mizukami et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to improve efficiency characteristics such as Q value (Paragraphs [0006], [0056], [0097]).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claims 1, 3, and 5 above, and further in view of Kido [U.S. Pub. No. 2017/0256352].
Regarding Claim 4, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show the coil portion further comprises a first curve pattern region respectively connecting the first pattern region and the third 20and fourth pattern regions, and a second curve pattern region respectively connecting the second pattern region and the third and fourth pattern regions, wherein, in any one turn 
Kido shows an electronic component (Fig. 3A) teaching and suggesting the coil portion further comprises a first curve pattern region (see Fig. 3A and Drawing 2 below, first curve region CR1) respectively connecting the first pattern region and the third 20and fourth pattern regions (see Fig. 3A), and a second curve pattern region (see Fig. 3A and Drawing 2 below, second curve region CR2) respectively connecting the second pattern region and the third and fourth pattern regions (see Fig. 3A), wherein, in any one turn of the coil portion, a length of the first curve pattern region is longer than a length of 25the second curve pattern region (see Fig. 3A and Drawing 2 below, in any one turn, a length of first curve region CR1 is longer than a length of second curve region CR2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil portion further comprises a first curve pattern region respectively connecting the first pattern region and the third 20and fourth pattern regions, and a second curve pattern region respectively connecting the second pattern region and the third and fourth pattern regions, wherein, in any one turn of the coil portion, a length of the first curve pattern region is longer than a length of 25the second curve pattern region as taught by Kido for the device as disclosed by Yoon et al. in view of Yoneda et al. to improve efficiency characteristics such as Q value.
Regarding Claim 6, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a region, in which the first to fourth pattern regions are connected to each other, comprises a curved cross-section as taught by Kido for the device as disclosed by Yoon et al. in view of Yoneda et al. to improve efficiency characteristics such as Q value.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claim 1 above, and further in view of Yamaguchi [U.S. Pub. No. 2018/0130596].
Regarding Claim 59, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Yamaguchi shows an inductor (Fig. 10) teaching and suggesting first connection pattern portions (first extended line 70, 66, or 18) and second connection pattern portions (second extended line 19), respectively connecting both ends of the coil portion (4 or 5) and the first (70b of first extended line) and second (70b of second extended line, Paragraphs [0020], [0028], claim 15) lead-out portions, wherein the first connection 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Yamaguchi for the device as disclosed by Yoon et al. in view of Yoneda et al. to disperse and moderate stress applied to the coil substrate and the outer electrode (Paragraph [0021]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claim 1 above, and further in view of Yamaguchi et al. [U.S. Pub. No. 2019/0326047].
Regarding Claim 59, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Yamaguchi et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to increase flexibility to obtain desirable operating characteristics (Paragraphs [0088]-[0091]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claim 1 above, and further in view of Osada et al. [U.S. Pub. No. 2017/0018360].
Regarding Claim 59, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show first connection pattern portions and 
Osada et al. shows an inductor (Fig. 11) teaching and suggesting first connection pattern portions (right element 92 with 90a) and second connection pattern portions (left element 92 with 90a), respectively connecting both ends of the coil portion (98) and the first (right element 89) and second (left element 89) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 11, right element 92 spaced apart by elements 90a), and the second connection pattern portions are spaced apart from each other (see Fig. 11, left element 92 spaced apart by elements 90a).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Osada et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to facilitate magnetic coupling where the electronic component can attain a good configuration in an appearance of the external electrode and implementing properties can be enhanced (Paragraph [0031]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claim 1 above, and further in view of Horikawa et al. [U.S. Pub. No. 2016/0343489].
Regarding Claim 59, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Horikawa et al. shows an inductor (Figs. 1A-2) teaching and suggesting first connection pattern portions (35-1) and second connection pattern portions (37-7), respectively connecting both ends of the coil portion (30-1 to 30-7) and the first (65-1) and second (67-6) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Figs. 1A-2, element 35-1 have a recess spaced apart from each other), and the second connection pattern portions are spaced apart from each other (see Figs. 1A-2, element 37-7 have a recess spaced apart from each other).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Horikawa et al. for the device as .

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Yoneda et al. as applied to claims 1, 10, and 12 above, and further in view of Sim et al. [KR 2018-0012621].
Regarding Claim 11, Yoon et al. in view of Yoneda et al. shows the claimed invention as applied above but does not show a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a second dummy lead-out portion disposed on the one surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion.  
Sim et al. shows a coil component (Fig. 4) teaching and suggesting a first dummy lead-out portion (24) disposed on the other surface (bottom surface) of the supporting substrate (21), spaced apart from the second coil pattern (23), and disposed to correspond to the first lead-out portion (22a); and 10a second dummy lead-out portion (26) disposed on the one surface (top surface) of the supporting substrate (21), spaced apart from the first coil pattern (22), and disposed to correspond to the second lead-out portion (23a).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a 
Regarding Claim 18, Yoon et al. shows the coil portion comprises: a first coil pattern (42) disposed on one surface of the supporting substrate (see Figs. 6-7 and 11);  25a second coil pattern (44) disposed on the other surface of DB1/ 105457872.1 Page 30the supporting substrate (see Figs. 6-7 and 11) facing the one surface of the supporting substrate (see Figs. 6-7 and 11); and a via (46) passing through the supporting substrate and connecting the first and second coil patterns to each other (see Figs. 6-7 and 11, Paragraph [0068]);  5wherein the first lead-out portion (64) is disposed on the one surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the first 15coil pattern (42, see Figs. 6-7 and 11), and the second lead-out portion (62) is disposed on the other surface of the supporting substrate (see Figs. 6-7 and 11) and connected to the second coil pattern (44, see Figs. 6-7 and 11).  
Yoon et al. in view of Yoneda et al. does not explicitly show a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and a second dummy lead-out portion disposed on the one 10surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a second dummy lead-out portion disposed on the one surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion as taught by Sim et al. for the device as disclosed by Yoon et al. in view of Yoneda et al. to achieve excellent inductance and DC resistance characteristics (Paragraph [0008]).





Claims 1-8, 10, 12-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. [U.S. Pub. No. 2015/0102891] in view of Mizukami et al. [U.S. Pub. No. 2020/0265986].
Regarding Claim 1, Yoon et al. shows a coil component (Figs. 6-7 and 11) comprising: 
a body (50) having one surface (SB, bottom surface, see Figs. 6-7 and 11) and the other surface (ST, top surface, see Figs. 6-7 and 11) facing 5each other (see Figs. 6-7 and 11), and having one end surface (SL2, right surface, see Figs. 6-7 and 11) and the other end surface (SL1, left surface, see Figs. 6-7 and 11) facing each other in one direction (L-direction, see Figs. 6-7 and 11) and respectively connecting the one surface and the other surface to each other (see Figs. 6-7 and 11, right surface SL2 and left surface SL1 respectively connecting bottom surface SB and top surface ST); 
a supporting substrate (23) embedded in the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the supporting substrate (see Figs. 6-7 and 11);  
10a first lead-out portion (64) embedded in the body (see Figs. 6-7 and 11), connected to one end of the coil portion (one end of element 42), and exposed from the one end surface of the body and from the one surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 64 exposed from right surface SL2 and bottom surface SB); and 
a second lead-out (62) portion embedded in the body (see Figs. 6-7 and 11), connected to the other end of the coil portion (other end of element 44), and exposed from the other 15end surface of the body and from the one surface of the body (see Figs. 
wherein the coil portion (42, 44) has a first pattern region (lower region of elements 42, 44, see Figs. 6-7 and 11) facing the one surface of the body (see Figs. 6-7 and 11) and a second pattern region (upper region of elements 42, 44, see Figs. 6-7 and 11) facing the other surface of the body (see Figs. 6-7 and 11), the second pattern region spaced apart from the first pattern region (see Figs. 6-7 and 11),
20each of the first and second pattern regions extends in the one direction (see Figs. 6-7 and 11, each of lower region and upper region extends in the L-direction).
Yoon et al. does not explicitly show a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction.  
Mizukami et al. shows an inductor (Figs. 2-7B) teaching and suggesting the coil portion (48) has a first pattern region (73, 77) facing the one surface of the body (see Fig. 6) and a second pattern region (71, 75) facing the other surface of the body (see Fig. 6), the second pattern region spaced apart from the first pattern region (see Fig. 6), each of the first and second pattern regions extends in the one direction (see Fig. 6), and a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one direction (see Fig. 6, a length of elements 73 or 77 is shorter than a length of elements 71 or 75).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of the first pattern region in the one direction is shorter than a length of the second pattern region in the one 
Regarding Claim 2, Yoon et al. shows the coil portion has a plurality of turns (see Figs. 6-7, elements 42, 44 has a plurality of turns), and a distance from the first pattern region, in an innermost turn among the plurality of turns, to the one surface of the 5body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 7, a distance from the lower region, in an innermost turn, to the bottom surface SB is shorter than a distance from one end of element 64, facing the top surface ST to the bottom surface SB).  
Mizukami et al. also shows the coil portion has a plurality of turns (see Fig. 6, Paragraph [0111]), and a distance from the first pattern region, in an innermost turn among the plurality of turns, to the one surface of the 5body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 6, a distance from the lower region, in an innermost turn 77, to the bottom surface is shorter than a distance from one end of element 33 or 23, facing the top surface to the bottom surface).  
Regarding Claim 3, Mizukami et al. shows 10the coil portion further comprises: 
a third pattern region (74, 40c) facing the one end surface (right surface) of the body; and 
a fourth pattern region (72, 76) parallel to (see Fig. 6) and spaced apart from the third pattern region (74, 40c, see Fig. 6), and facing the other end surface (left surface) of 15the body (see Fig. 6).  

Regarding Claim 5, Mizukami et al. shows the coil portion further comprises: a third pattern region (see Fig. 6 and Drawing 3 below, third region R3) facing the one end surface (right surface) of the 5body, and a fourth pattern region (see Fig. 6 and Drawing 3 below, fourth region R4) facing the other end surface (left surface) of the body and spaced apart from the third pattern region (see Fig. 6), wherein a distance between the third pattern region and the fourth pattern region becomes shorter from the other surface 10of the body toward the one surface of the body (see Fig. 6 and Drawing 3 below, a distance between third region R3 and fourth region R4 becomes shorter from top surface towards bottom surface).
Regarding Claim 6, Mizukami et al. shows a region (81-86), in which the first to fourth pattern regions are connected to each other (see Fig. 3), comprises a curved cross-section (see Fig. 3, Paragraph [0054]).  

Regarding Claim 8, Yoon et al. shows the first lead-out portion (64) is continuously exposed from the one end surface of the body and from the one surface of the body (see Figs. 6-7 and 11, element 64 is continuously exposed from right surface SL2 and bottom surface SB), 25and DB1/ 105457872.1Page 26the second lead-out portion (62) is continuously exposed from the other end surface of the body and from the one surface of the body (see Figs. 6-7 and 11, element 62 is continuously exposed from left surface SL1 and bottom surface SB).  
Mizukami et al. shows the first lead-out portion (33) is continuously exposed from the one end surface of the body and from the one surface of the body (see Fig. 6, element 33 is continuously exposed from right surface and bottom surface), 25and DB1/ 105457872.1Page 26the second lead-out portion (23) is continuously exposed from the other end surface of the body and from the one surface of the body (see Fig. 6, element 23 is continuously exposed from left surface and bottom surface). 
Regarding Claim 10, Yoon et al. shows the coil portion comprises:  15a first coil pattern (42) disposed on one surface of the supporting substrate (see Figs. 6-7 and 11); a second coil pattern (44) disposed on the other surface of the supporting substrate (see Figs. 6-7 and 11) facing the one surface of the supporting substrate (see Figs. 6-7 and 11); and  20a via (46) passing through the supporting substrate and connecting the first and second coil patterns to each other (see Figs. 6-7 and 11, Paragraph [0068]), 
Regarding Claim 12, Yoon et al. shows a coil component (Figs. 6-7 and 11) comprising: 
a body (50) having one surface (SB, bottom surface, see Figs. 6-7 and 11) and the other surface (ST, top surface, see Figs. 6-7 and 11) facing each other (see Figs. 6-7 and 11), and having one end surface (SL2, right surface, see Figs. 6-7 and 11) and the other end surface (SL1, left surface, see Figs. 6-7 and 11) facing each other in one direction (L-direction, see Figs. 6-7 and 11) and respectively connecting the one surface and the other surface to each other (see Figs. 6-7 and 11, right surface SL2 and left surface SL1 respectively connecting bottom surface SB and top surface ST);  
20a core (71) embedded in the body (see Figs. 6-7 and 11); 
a supporting substrate (23) embedded in the body (see Figs. 6-7 and 11); 
a coil portion (42, 44) disposed on the supporting substrate (see Figs. 6-7 and 11); 
a first lead-out portion (64) embedded in the body (see Figs. 6-7 and 11), connected to one end of the coil portion (one end of element 42), and exposed from the one end 25surface of the body and from the one surface of the body (see Figs. 6-7 and 11, Paragraph [0080], element 64 exposed from right surface SL2 and bottom surface SB); and  DB1/ 105457872.1 

wherein the coil portion has a plurality of turns around 5the core (see Figs. 6-7, elements 42, 44 has a plurality of turns around element 71), and includes first pattern regions (lower regions of elements 42, 44, see Figs. 6-7 and 11) between the one surface of the body and the core (see Figs. 6-7 and 11) and second pattern regions (upper regions of elements 42, 44, see Figs. 6-7 and 11) between the other surface of the body and the core (see Figs. 6-7 and 11), 
each of the first and second pattern regions substantially linearly extends in the one direction (see Figs. 6-7 and 11, each of lower regions and upper regions substantially linearly extends in the L-direction).
Yoon et al. does not explicitly show  
10a length of each of the first pattern regions in the one direction is shorter than a length of each of the second pattern regions in the one direction.
Mizukami et al. shows an inductor (Figs. 2-7B) teaching and suggesting a length of each of the first pattern regions in the one direction is shorter than a length of the second pattern regions in the one direction (see Fig. 6, a length of elements 73, 77 is shorter than a length of elements 71, 75).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a length of each of the first pattern 
Regarding Claim 13, Yoon et al. shows 15a distance from an innermost one among the first pattern regions, to the one surface of the body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 7, a distance from an innermost one among the lower regions, to the bottom surface SB is shorter than a distance from one end of element 64, facing the top surface ST to the bottom surface SB).  
Mizukami et al. also shows 15a distance from an innermost one among the first pattern regions, to the one surface of the body is shorter than a distance from one end of the first lead-out portion, facing the other surface of the body, to the one surface of the body (see Fig. 6, a distance from an innermost one 77 among the lower regions, to the bottom surface is shorter than a distance from one end of element 33 or 23, facing the top surface to the bottom surface).
Regarding Claim 152014, Mizukami et al. shows the coil portion further comprises: third pattern regions (see Fig. 6 and Drawing 4 below, third regions R3) disposed between the one end surface and the core (see Fig. 6), and each substantially linearly extending (see Fig. 6); and fourth pattern regions (see Fig. 6 and Drawing 4 below, fourth regions R4) disposed between the other end 25surface and the core (see Fig. 6), and each substantially linearlyDB1/ 105457872.1 Page 29extending (see Fig. 6).  
Regarding Claim 15, Mizukami et al. shows the third pattern regions (third regions R3) have substantially the same length 5in a direction perpendicular to the one 
Regarding Claim 16, Mizukami et al. shows 10a distance between an innermost one of the third pattern regions and an innermost one of the fourth pattern regions becomes shorter from the other surface of the body toward the one surface of the body (see Fig. 6 and Drawing 3 below, a distance between an innermost one of third region R3 and innermost one of fourth region R4 becomes shorter from top surface towards bottom surface).  
Regarding Claim 1517, Yoon et al. shows a first external electrode (86) and a second external electrode (85) respectively connected to the first (64) and second (62) lead-out portions and spaced apart from each other on the one surface of the body (see Figs. 6-7 and 11).  
Regarding Claim 2019, Mizukami et al. shows the first pattern regions (first regions R1) have substantially the same length in the one direction (see Fig. 6 and Drawing 4 below, first regions R1 have substantially the same length 5in the one direction), and the second pattern regions (second regions R2) have substantially the same length in the one direction (see Fig. 6 and Drawing 4 below, second regions R2 have substantially the same length 5in the one direction).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Mizukami et al. as applied to claims 1 and 3 above, and further in view of Kido [U.S. Pub. No. 2017/0256352].
Regarding Claim 4, Yoon et al. in view of Mizukami et al. shows the claimed invention as applied above.
In addition, Kido shows an electronic component (Fig. 3A) teaching and suggesting the coil portion further comprises a first curve pattern region (see Fig. 3A and Drawing 2 below, first curve region CR1) respectively connecting the first pattern region and the third 20and fourth pattern regions (see Fig. 3A), and a second curve pattern region (see Fig. 3A and Drawing 2 below, second curve region CR2) respectively connecting the second pattern region and the third and fourth pattern regions (see Fig. 3A), wherein, in any one turn of the coil portion, a length of the first curve pattern region is longer than a length of 25the second curve pattern region (see Fig. 3A and Drawing 2 below, in any one turn, a length of first curve region CR1 is longer than a length of second curve region CR2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the coil portion further comprises a first curve pattern region respectively connecting the first pattern region and the third 20and fourth pattern regions, and a second curve pattern region respectively connecting the second pattern region and the third and fourth pattern regions, wherein, in any one turn of the coil portion, a length of the first curve pattern region is longer than a length of 25the second curve pattern region as taught by Kido for the device as disclosed by Yoon et al. in view of Mizukami et al. to improve efficiency characteristics such as Q value.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Mizukami et al. as applied to claim 1 above, and further in view of Yamaguchi [U.S. Pub. No. 2018/0130596].
Regarding Claim 59, Yoon et al. in view of Mizukami et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Yamaguchi shows an inductor (Fig. 10) teaching and suggesting first connection pattern portions (first extended line 70, 66, or 18) and second connection pattern portions (second extended line 19), respectively connecting both ends of the coil portion (4 or 5) and the first (70b of first extended line) and second (70b of second extended line, Paragraphs [0020], [0028], claim 15) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 10, element 70b of first extended line spaced apart by elements 72), and the second connection pattern portions are spaced apart from each other (see Fig. 10, element 70b of second extended line spaced apart by elements 72).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Mizukami et al. as applied to claim 1 above, and further in view of Yamaguchi et al. [U.S. Pub. No. 2019/0326047].
Regarding Claim 59, Yoon et al. in view of Mizukami et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Yamaguchi et al. shows a coil (Fig. 6) teaching and suggesting first connection pattern portions (61a, 61b of element 61A) and second connection pattern portions (61a, 61b of element 62, Paragraph [0092]), respectively connecting both ends of the coil portion (21 or 22) and the first (end of element 61A connecting to element 42) and second (end of element 62 connecting to element 44) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 6, element 61a, 61b of element 61A are spaced apart), and the second connection pattern portions are spaced apart from each other (see Fig. 6, element 61a, 61b of element 62 are spaced apart).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Mizukami et al. as applied to claim 1 above, and further in view of Osada et al. [U.S. Pub. No. 2017/0018360].
Regarding Claim 59, Yoon et al. in view of Mizukami et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  
Osada et al. shows an inductor (Fig. 11) teaching and suggesting first connection pattern portions (right element 92 with 90a) and second connection pattern portions (left element 92 with 90a), respectively connecting both ends of the coil portion (98) and the first (right element 89) and second (left element 89) lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other (see Fig. 11, right 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Osada et al. for the device as disclosed by Yoon et al. in view of Mizukami et al. to facilitate magnetic coupling where the electronic component can attain a good configuration in an appearance of the external electrode and implementing properties can be enhanced (Paragraph [0031]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Mizukami et al. as applied to claim 1 above, and further in view of Horikawa et al. [U.S. Pub. No. 2016/0343489].
Regarding Claim 59, Yoon et al. in view of Mizukami et al. shows the claimed invention as applied above but does not show first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first connection pattern portions and second connection pattern portions, respectively connecting both ends of the coil portion and the first and second lead-out portions, wherein the first connection pattern portions are spaced 10apart from each other, and the second connection pattern portions are spaced apart from each other as taught by Horikawa et al. for the device as disclosed by Yoon et al. in view of Mizukami et al. to facilitate conductivity and obtain desirable operating characteristics (Paragraphs [0116]-[0117]).

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in view of Mizukami et al. as applied to claims 1, 10, and 18 above, and further in view of Sim et al. [KR 2018-0012621].
Regarding Claim 11, Yoon et al. in view of Mizukami et al. shows the claimed invention as applied above but does not show a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil 
Sim et al. shows a coil component (Fig. 4) teaching and suggesting a first dummy lead-out portion (24) disposed on the other surface (bottom surface) of the supporting substrate (21), spaced apart from the second coil pattern (23), and disposed to correspond to the first lead-out portion (22a); and 10a second dummy lead-out portion (26) disposed on the one surface (top surface) of the supporting substrate (21), spaced apart from the first coil pattern (22), and disposed to correspond to the second lead-out portion (23a).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and 10a second dummy lead-out portion disposed on the one surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion as taught by Sim et al. for the device as disclosed by Yoon et al. in view of Mizukami et al. to achieve excellent inductance and DC resistance characteristics (Paragraph [0008]).
Regarding Claim 18, Yoon et al. shows the coil portion comprises: a first coil pattern (42) disposed on one surface of the supporting substrate (see Figs. 6-7 and 11);  25a second coil pattern (44) disposed on the other surface of DB1/ 105457872.1 Page 30the supporting substrate (see Figs. 6-7 and 11) facing the one surface of the supporting substrate (see 
Yoon et al. in view of Mizukami et al. does not explicitly show a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the second coil pattern, and disposed to correspond to the first lead-out portion; and a second dummy lead-out portion disposed on the one 10surface of the supporting substrate, spaced apart from the first coil pattern, and disposed to correspond to the second lead-out portion.
Sim et al. shows a coil component (Fig. 4) teaching and suggesting a first dummy lead-out portion (24) disposed on the other surface (bottom surface) of the supporting substrate (21), spaced apart from the second coil pattern (23), and disposed to correspond to the first lead-out portion (22a); and 10a second dummy lead-out portion (26) disposed on the one surface (top surface) of the supporting substrate (21), spaced apart from the first coil pattern (22), and disposed to correspond to the second lead-out portion (23a).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first dummy lead-out portion disposed on the other surface of the supporting substrate, spaced apart from the 

    PNG
    media_image1.png
    645
    732
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    377
    564
    media_image2.png
    Greyscale

Drawing 2

    PNG
    media_image3.png
    563
    745
    media_image3.png
    Greyscale

Drawing 3

    PNG
    media_image4.png
    620
    823
    media_image4.png
    Greyscale

Drawing 4

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        


20